In this case the bill of complaint was filed March 12, 1931, praying for temporary and permanent injunctions from trespassing upon timber lands. A restraining order was issued March 12, 1931. On March 18, 1931, a demurrer, an answer and a motion to dissolve the restraining order were separately filed by the principal defendant. No testimony was taken. On July 19, 1932, the defendant set the case down for final hearing on bill and answer after the cause was at issue and the time for taking testimony had expired. On July 29, 1932, the chancellor rendered the following:
"FINAL DECREE.
"The above entitled cause having come on this day for hearing on bill and answer on notice of Defendant, J. Ray Arnold Cypress Company, setting said cause down for hearing on bill and answer, and it appearing to the Court that the time for taking testimony in the cause as provided *Page 153 
by the rules of this Court has long since elapsed, and that no testimony has been taken by the Complainant in support of its bill, and it appearing to the Court that the answer filed by the Defendant, J. Ray Arnold Cypress Company, is in all things responsive to the bill and denies all the material allegations thereof, and the Court being otherwise fully advised, it is thereupon, upon consideration thereof, ORDERED, ADJUDGED AND DECREED that the complainant take nothing by this suit, and that the bill of complaint herein be and the same is hereby DISMISSED at the cost of Complainant."
The complainant appealed.
The decree should be affirmed on the authority of Zewadski v. Dyal, et al., 78 Fla. 109, 82 So. 846; Mayfield v. Wernicke Chemical Co., 65 Fla. 113, 61 So. 191; Myers v. Julian, 57 Fla. 493,  48 So. 998.
Affirmed.
DAVIS, C. J., and TERRELL, BROWN and BUFORD, J. J., concur.